Citation Nr: 1029876	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  05-30 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD) with depression.

2.  Entitlement to service connection for pressure of the left 
head, to include as due to migraine.

3.  Entitlement to service connection for a left arm disorder, to 
include carpal tunnel syndrome.

4.  Entitlement to service connection for chronic swelling and 
redness of both eyes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from February 1984 to 
February 2004.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Columbia, South Carolina, 
VA Regional Office (RO).

This case has previously come before the Board.  In January 2009, 
the matters were remanded to the agency of original jurisdiction 
(AOJ) for additional development.  The case has been returned to 
the Board for further appellate review.  The Board observes that 
in January 2009, the Board reopened the claim for service 
connection for a left arm disorder.  Upon further review of the 
record, the Board finds that a notice of disagreement was filed 
in January 2005 in regard to the March 2004 rating decision in 
which service connection for a left arm disorder was denied, and 
a statement of the case was issued in January 2008.  Therefore, 
the March 2004 rating decision is on appeal.  

The Board further observes, and as noted in the January 2009 
remand, in the January 2005 notice of disagreement, the appellant 
raised the issue of entitlement to service connection for a right 
arm disorder.  This issue was referred to the AOJ. 

A March 2010 rating decision shows that service connection has 
been granted for a gastrointestinal disorder.  This represents a 
full grant of the benefits sought in regard to that issue.  


The appellant was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in September 2008.  A transcript 
of the hearing has been associated with the claims file.

The issues of entitlement to service connection for a left arm 
disorder, to include carpal tunnel syndrome, and service 
connection for chronic swelling and redness of both eyes being 
remanded are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  PTSD with depression is due to service-connected lumbar spine 
degenerative joint disease.  

2.  The competent and probative evidence does not establish 
chronic disability manifested by pressure in the left head, to 
include as due to migraine, related to service.  


CONCLUSIONS OF LAW

1.  PTSD with depression is proximately due to or the result of 
service-connected disease lumbar spine degenerative joint 
disease.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 
(2009).

2.  A chronic disability manifested by pressure in the left head, 
to include migraine, was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must request that the claimant 
provide any evidence in his possession that pertains to the claim 
based upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board notes that the 
veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  The December 2006 
and February 2007 letters told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet. App. at 120.  

In any event, the Board finds that any deficiency in the notice 
to the claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice 
had been provided to the claimant, the Court found that the 
evidence established that the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, and 
found that the error was harmless, as the Board has done in this 
case).  

If any notice deficiency is present in this case, the Board finds 
that the presumption of prejudice on VA's part has been rebutted 
in this case by the following: (1) based on the communications 
sent to the claimant over the course of this appeal, the 

claimant clearly has actual knowledge of the evidence the 
claimant is required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided to 
the claimant by VA, it is reasonable to expect that the claimant 
understands what was needed to prevail.  See Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The claimant's service treatment records, VA medical 
treatment records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The claimant was also 
afforded a VA examination in April 2009.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in May 2008.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to the 
claimant).



Criteria 

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2009).  Service connection 
basically means that the facts, shown by evidence, establish that 
a particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2009); a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and, credible supporting evidence 
that the claimed in-service stressor occurred.  38 U.S.C.A. 
§ 1154 (West 2002); 38 C.F.R. § 3.304(f) (2009).

Effective July 12, 2010, VA has amended its adjudication 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the final rule amends 38 C.F.R. § 3.304(f) by redesignating 
current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and 
(f)(5), respectively, and by adding a new paragraph (f)(3) to the 
effect that if the claimed stressor is associated with the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD related to the claimed 
stressor, in the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent with 
the places, types, and circumstances of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

Except as provided in 38 C.F.R. § 3.300(c), disability that is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected.  38 C.F.R. § 3.310 (2009).  
This includes an increase in disability.  When aggravation of a 
veteran's nonservice-connected condition is proximately due to or 
the result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  
The Board notes that VA has amended 38 C.F.R. § 3.310 to 
explicitly incorporate the holding in Allen, except that it will 
not concede aggravation unless a baseline for the claimed 
disability can be established prior to any aggravation.  38 
C.F.R. § 3.310(b) (2009).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

Initially, the Board notes that there has been substantial 
compliance with the Board's January 2009 remand.  The appellant 
was afforded VA examinations and the claims were readjudicated.  

PTSD

The appellant asserts entitlement to service connection for PTSD.  
Having considered the evidence, the Board finds there is 
competent evidence tending to establish that symptoms of PTSD 
with depression are secondary to the appellant's service-
connected lumbar spine degenerative joint disease.  The Board 
notes that the claim on appeal was filed prior to the effective 
date of the amendment to 38 C.F.R. § 3.310, incorporating the 
holding in Allen.  The new regulation is restrictive and the 
Board shall not give impermissibly retroactive effect to the new 
regulation in this case.  See 38 C.F.R. § 3.310 (effective 
October 10, 2006).

A determination in this case requires competent evidence.  The 
appellant is competent to report his symptoms.  As a layman, 
however, his opinion alone is not sufficient upon which to base a 
determination as to a relationship between current disability and 
service and/or service-connected disability.  Rather, the Board 
must weigh and assess the competence and credibility of all of 
the evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that on VA examination in January 2004 mental 
status was normal and while a November 2006 VA record reflects a 
diagnosis of PTSD, an August 2007 record notes that the appellant 
did not meet the full diagnostic criteria for PTSD, and the 
assessment was dysthymia; insomnia.  A March 2008 VA record notes 
insomnia due to anxiety or depression, and the March 2009 VA 
examiner entered diagnoses of PTSD and depressive disorder and 
the opinion provided is to the effect that it is at least as 
likely as not that symptoms associated with PTSD and depression 
are due to and/or exacerbated by the appellant's service-
connected lumbar spine disability.  

In this case, there is competent evidence tending to establish 
that the appellant's symptoms associated with PTSD, as well as 
depression, are secondary to service-connected disability.  The 
Board has accorded more probative value to the March 2009 VA 
examination report and opinion.  The examiner reviewed the claims 
file and a rationale for the opinion was provided based on 
objective findings and reliable principles.  

The evidence is in favor of secondary service connection for PTSD 
with depression.  Consequently, the benefits sought on appeal are 
granted.  

Pressure of the Head to include Migraine

The appellant asserts entitlement to service connection for 
pressure of the left head, to include due to migraine.  Having 
considered the evidence, the Board finds that service connection 
is not warranted.  

The appellant testified that he hit his head during service in 
Iraq in 2003 when the vehicle in which he was riding hit a 
pothole, and thereafter had headaches.  Transcript at 8 (2008).  
Service treatment records note questionable head trauma in March 
1991, and a May 1992 examination report shows that the head was 
normal, and neurologic examination was normal.  On the 
accompanying medical history, he denied having or having had 
frequent or severe headache and head injury.  

A January 1994 record reflects complaints of headache, and 
headaches were attributed to sinusitis in February 1994, and to 
an upper respiratory infection in March 1996.  On an accompanying 
medical history to a September 2002 examination report, the 
appellant denied having or having had frequent or severe 
headache, and complains of pressure on the left side of the head 
when closing the left eye were noted.  An August 2003 record 
reflects complaints of pain on the left side of the head, and an 
October 2003 examination report shows that the head was normal 
and on the accompanying medical history he denied having or 
having had frequent or severe headache and a history of head 
injury with no loss of consciousness was noted.  Complaints of 
right eye pressure and blurry vision were noted in February 2004.  

On VA examination in January 2004, complaints of headache were 
noted to be characterized by a pressure sensation on the left 
side of the head and the examiner stated that there was no 
objective data to support a diagnosis in regard to pressure on 
the left side of the head.  In addition, while a November 2006 
record reflects complaints of headaches for years, and the 
assessment was headache syndromes, cranial nerves were noted to 
be intact.  A March 2008 treatment record reflects complaints of 
localized headache in the left parietal area noted to have been 
occurring for roughly two years, and it was suggested that the 
headaches were possibly due to photophobia in the right eye 
secondary to lack of pupil constriction.  

A determination as to whether the appellant has current 
disability related to service requires competent evidence.  The 
appellant is competent to report his symptoms, to include 
headaches and pressure in the head.  As a layman, however, his 
opinion alone is not sufficient upon which to base a 
determination as to a relationship between service and current 
disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Competence and credibility are to be 
distinguished.  

In that regard, the Board notes that the April 2009 VA 
examination report notes the following: 

This is a []-year-old veteran who reports 
quite a different story in giving his history 
than what is reflected in the active duty 
health record.  He now states that he had [a] 
number [of] bumps and head injuries while he 
was in the military, and he attributes his 
headaches to those events cumulatively.  

He describes his headaches simply in terms of 
pressure on the left side of the head which 
last a half to a whole day and is [sic] 
associated with blurred vision.  He states he 
throws up and is nauseated in the mornings.  
Again, in reviewing the veteran's military 
health record, it seems highly likely, 
considering the other complaints which took 
him to sick call, that were his current 
history accurate when he was on active duty, 
that would have been more frequently 
reflected in his military health record.  The 
fact that it is not reflect[ed] in his 
military health record suggests strongly that 
the complaints were not present when he was 
on active duty.  

The examiner concluded that the appellant's current headaches are 
not related to service, noting that the appellant specifically 
denied having frequent or severe headaches during service.  The 
examiner added that headaches were not the basis for any 
incapacity during active service.  

In this case, the Board has accorded more probative value to the 
April 2009 VA report and opinion.  The examiner reviewed the 
claims file and a rationale was provided for the opinion based on 
objective findings, reliable principles and sound reasoning.  
Accordingly, a preponderance of the evidence is against the claim 
for service connection for pressure of the left head, to include 
as due to migraine.


ORDER

Service connection for PTSD with depression secondary to service-
connected lumbar spine degenerative joint disease is granted, 
subject to the controlling regulations applicable to the payment 
of monetary benefits.

Service connection for pressure of the left head, to include as 
due to migraine, is denied.


REMAND

The appellant was afforded a VA examination in March 2009 in 
association with the issue of entitlement to service connection 
for a left arm disorder.  The Board notes that while the report 
of examination references specific evidence, to include in-
service findings and a "CPRS" problem list, the rationale 
provided for the opinion includes the following:

His shoulder is now functionally frozen, and 
I feel that disuse may play a role in his 
present symptomatology.  Review of 
postdischarge medical records would be 
advisable in this case.  

The Court has held that once VA undertakes a duty to 
provide a medical examination, due process requires 
VA to notify the claimant prior to the adjudication 
of the claim of any inability to obtain evidence 
sought (including a VA examination with medical 
opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007); see also Daves v. Nicholson, 21 Vet. App. 
46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 
121, 123-124 (1991); Bowling v. Principi, 15 Vet. 
App. 1, 12 (2001) (emphasizing the Board's duty to 
return an inadequate examination report "if further 
evidence or clarification of the evidence ... is 
essential for a proper appellate decision"). While a 
claims file is not required, in light of the March 
2009 VA examiner's recommendation, the examination 
report and opinion are inadequate for a determination 
as to whether a left arm disorder, to include carpal 
tunnel syndrome, is related to service.  

Lastly, the board notes that the appellant file a notice of 
disagreement in January 2005 with the March 2004 rating decision 
denying service connection for chronic swelling and redness in 
both eyes.  In light of this finding, a statement of the case 
must be issued in regard to this issue.  The AOJ has not issued a 
statement of the case which addresses the appellant's notice of 
disagreement as to entitlement to service connection for chronic 
swelling and redness in both eyes.  The Court has directed that 
where an appellant has submitted a timely notice of disagreement 
with an adverse decision and the AOJ has not subsequently issued 
a statement of the case addressing the issue, the Board should 
remand the issue to the AOJ for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  
Thereafter, the appellant must submit a timely substantive appeal 
in order for the issue to be perfected for appeal to the Board. 
38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain the 
records identified by the March 2009 VA 
examiner and recommended for review.  Any 
records obtained should be associated with 
the claims file.  All efforts in this regard 
should be documented in the claims file.  

2.  Thereafter, the AOJ should return the 
claims file to the March 2009 VA examiner, if 
available; otherwise, another VA examiner.  
The AOJ should request that the examiner 
provide an opinion, based a review of the 
entire claims file, to include the records 
identified in the March 2009 VA examination 
report and recommended for review, in terms 
of whether it is "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood) that any identified left 
arm disorder, to include any carpal tunnel 
syndrome, is related to service.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for all opinions provided.

3.  The AOJ should issue a statement of the 
case on the issue of entitlement to service 
connection for chronic swelling and redness 
of both eyes.  The appellant and his 
accredited representative should be given the 
appropriate opportunity to respond to the 
statement of the case.

4.  In light of the above, the relevant claim 
should be readjudicated.  The AOJ should 
ensure that the records identified by the 
March 2009 VA examiner and which were 
recommended for review are associated with 
the claims file, review all development for 
compliance with the directives in this 
remand, and review all opinions obtained for 
adequacy.  Any further development necessary 
in that regard should be accomplished prior 
to returning the claims file to the Board.  
If the benefits sought on appeal remain 
denied, a supplemental statement of the case 
should be issued and the appellant afforded a 
reasonable opportunity in which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


